Appeal from a decision and award of the Workmen’s Compensation Board. The question in this case is whether tuberculosis of the right kidney from which the claimant was found to be suffering in November, 1949, and which necessitated the removal of the kidney in 1950, was causally connected with an accident sustained by the claimant on June 18, 1947. As a result of the accident, the claimant suffered contusion of the vertebrae of his spine and other back injuries. He had had two stones in his right kidney for some time prior to the accident but they had not produced any symptoms. The trauma caused a movement of the stones within the kidney, resulting in pain, and the claimant underwent an operation shortly thereafter for the removal of the stones. A compensation award was made and paid for the expenses of the operation and the disability incident thereto and the claimant was discharged as cured. Two years later the new trouble developed. The medical experts were substantially in agreement that the claimant must have been suffering from tuberculosis at the time that he sustained the accidental injury, although the surgeon who performed the operation for the removal of the stones did not make the necessary test and did not detect the existence of tuberculosis at that *758time. While there was a dispute as to whether the tubercular condition was aggravated by the accident or its sequelae, there was substantial evidence upon which the board could find that an inactive tuberculosis had been “ lighted up ” or rendered active either by the accident or by the operation which had been made necessary by the accident. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.